DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 03/10/21 has been acknowledged.
Applicant amended paragraph 0020 of the specification to correct a typo and amended independent Claims 1, 12, and 21 by incorporating into these claims allowable limitations of Claims 11 and 17; Claims 9, 11, and 17-20 were cancelled; new Claims 25-26, dependent on Claim 21, were added.

Status of Claims
Claims 1-8, 10, 12-16, and 21-26 are examined on merits herein.

Allowable Subject Matter
Claims 1-8, 10, 12-16, and 21-26 are allowed.
Reason for Allowance
The following is an Examiner’ Statement of Allowance:  
Re Claim 1: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the first groove has a first sidewall, a cut made by the cutting process has a second sidewall, and the first sidewall has a slope smaller than that of the second sidewall”, in combination with other limitations of the claim.
Re Claim 12: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the first groove has a first sidewall, the first substrate has a second sidewall formed by the cutting, and the first sidewall has a surface roughness larger than that of the second sidewall”, in combination with other limitations of the claim.
Re Claim 21: The prior art of record, alone or in combination, fail to anticipate or render obvious such limitation as: “the first groove has a first sidewall, the first substrate has a second sidewall made by the cutting process, and the first sidewall has a slope smaller than that of the second sidewall”, in combination with other limitations of the claim.
The prior art of record include: Sasaki (US 2011/0189820), Aikawa (US 2015/0104930), Corisis (US 2007/0181989), and Uchida (Us 2015/0187650).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/16/21